Case 3:21-cv-01070-TAD-KDM Document 18 Filed 08/16/21 Page 1 of 1 PageID #: 725




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

 RICH LAND SEED CO., INC., ET AL                     CIVIL ACTION NO. 3:21-1070

 VERSUS                                              JUDGE TERRY A. DOUGHTY

 BLSW PLEASURE CORP., ET AL.                         MAG. JUDGE KAYLA D. MCCLUSKY

                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 16] having been

 considered, together with the Objection [Doc. No. 17] filed by Plaintiff on August 12, 2021, and,

 after a de novo review of the record, finding that the Magistrate Judge’s Report and

 Recommendation is correct,

        IT IS ORDERED that Plaintiffs’ motion to remand [Doc. No. 12] is DENIED.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ claims

 against Defendants, BLSW Pleasure Corporation; Bryson Oil & Gas, Inc.; C H Cuatro; Equitable

 Petroleum Corporation; Lo-Ho-Fi Corporation; Loe Oil & Gas Corporation; Marlog, Inc.; Quad

 Drilling Corporation; S. H. Loe Oil Corporation; WG Gas LLC; and WG Gas, LLC, are

 DISMISSED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ claims

 brought as relator on behalf of the State of Louisiana and the Commissioner of Conservation are

 DISMISSED WITHOUT PREJUDICE.

        Monroe, Louisiana, this 16th day of August, 2021.



                                                     ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
